DRAFTED BY, RECORDING REQUESTED BY AND WHEN RECORDED RETURN TO: Rachel S. Brown, Esq. Katten Muchin Rosenman LLP 525 West Monroe Street Chicago, Illinois 60661 MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING BY HINES REIT MINNEAPOLIS INDUSTRIAL LLC, a Delaware limited liability company, as Borrower TO METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as Lender December 20, 2007 MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING DEFINED TERMS Execution Date: December 20, 2007 Note:The promissory note dated as of the Execution Date made by Borrower to the order of Lender in the principal amount of Forty-Five Million and No/00 Dollars ($45,000,000.00) (herein referred to as the “Note”).The Note has a Maturity Date of January 1, 2013. Lender & Address:Metropolitan Life Insurance Company, a New York corporation 10 Park Avenue Morristown, New Jersey 07962 Attention:Senior Vice President, Real Estate Investments With a Copy to:Metropolitan Life Insurance Company 125 S. Wacker Drive, Suite 1100 Chicago, Illinois 60606 Attention:Director, Mortgage Portfolio Services Borrower & Address:Hines REIT Minneapolis Industrial LLC, a Delaware limited liability company c/o Hines Interests Limited Partnership 2800 Post Oak Blvd., Suite 5000 Houston, Texas 77056 Attention:Charles N. Hazen With a Copy to:Hines Interests Limited Partnership 1 South Dearborn Street Suite 2000 Chicago, Illinois 60603 Attention: C. Kevin Shannahan With a Copy to:Baker Botts L.L.P. 2001 Ross Avenue Suite 600 Dallas, Texas 75201-2980 Attn:Joel M. Overton, Jr. With a Copy to:Hines REIT Minneapolis Industrial LLC c/o Hines Interests Limited Partnership 2800 Post Oak Boulevard, Suite 5000 Houston, Texas 77056 Attention: Jason P. Maxwell County and State in which the Property is located:Hennepin and Ramsey Counties, State of Minnesota Use:office, retail, industrial, commercial, warehouse and/or parking Insurance: Full Replacement Cost Boiler and Machinery: Full Replacement Cost Business Income: In an amount sufficient to recover twelve (12) months Business Income (as defined in Section 3.01(a)(3) hereof) Ordinance and Law: In the amount of $25,000,000.00. Windstorm: Full Replacement Cost plus an amount sufficient to recover twelve (12) months Business Income and subject to deductibles as approved Lender. Terrorism: $45,000,000.00 Commercial General Liability:Required Liability Limits: $25,000,000.00 Address for Insurance Notification: Metropolitan Life Insurance Company its affiliates and/or successors and assigns 10 Park Avenue Morristown, NJ07962 Attn:Insurance Risk Manager The Note, this Mortgage, the Initial Company Guaranty, the Pledge and Security Agreement Hines (MN) and any other documents executed by Borrower and related to the Note and/or this Mortgage, including without limitation, the Other Mortgages and Other Notes (each as defined herein) and all renewals, amendments, modifications, restatements and extensions of these documents (except the Indemnity Agreement).Initial Payment Guaranty: Payment Guaranty dated as of the Execution Date and executed by Hines REIT 2007 Facility Holdings LLC, a Delaware limited liability company (“Hines Facility”) in favor of Lender.Pledge and Security Agreement Hines (MN): Pledge and Security Agreement dated as of the Execution Date and executed by Hines Facility in favor of Lender and acknowledged by Borrower.Indemnity Agreement:Unsecured Indemnity Agreement dated as of the Execution Date and executed by Borrower in favor of Lender.The Indemnity Agreement is not a Loan Document and shall survive in accordance with its terms the repayment of the Loan or other termination of the Loan Documents.Liable Party or Liable Parties:Any indemnitor with respect to the Loan, the Loan Documents or Indemnity Agreement. This MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is entered into as of the Execution Date by Borrower to Lender with reference to the following Recitals: RECITALS A.This Mortgage secures: (1) the payment of the indebtedness evidenced by the Note with interest at the rate set forth in the Note, together with (a)the payment of the indebtedness evidenced by that certain promissory note listed on
